Citation Nr: 0425601	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-01 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for rheumatoid arthritis, 
to include as secondary to service-connected angioneurotic 
edema.  

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected angioneurotic 
edema.  

3.  Entitlement to an increased disability rating for 
angioneurotic edema, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).  The procedural history of his case will be discussed in 
greater detail below.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
rheumatic arthritis, to include on a secondary basis, is 
reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits.  The issues of entitlement to service 
connection for rheumatoid arthritis and depression on a 
secondary basis and the issue of entitlement to an increased 
rating for angioneurotic edema are all REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


Procedural history/clarification of issues on appeal

In an August 1994 rating decision, the RO granted service 
connection for angioneurotic edema and assigned a 10 percent 
disability rating.

By rating action in January 1999, the RO denied service 
connection for rheumatoid arthritis, claimed as secondary to 
the service-connected angioneurotic edema.  
The veteran did not appeal that decision.    

The veteran requested that the claim be reopened in December 
2000.  In a May 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for rheumatoid arthritis on 
a secondary basis.  Following receipt of additional evidence, 
the claim was again denied in November 2001.  The veteran 
filed a notice of disagreement (NOD), and a statement of the 
case (SOC) was issued in February 2002.  The veteran 
perfected an appeal to the Board in March 2002.  

In an October 2002 supplemental statement of the case (SSOC), 
the RO apparently reopened the claim for service connection 
for rheumatoid arthritis as secondary to angioneurotic edema 
and considered the claim on the merits.  However, 
notwithstanding the fact that the RO evidently adjudicated 
this claim on a de novo basis, in light of the January 1999 
unappealed RO decision the Board must make its own initial 
determination as to whether new and material evidence has 
been presented to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
issue is properly framed as listed on the title page above.  
This issue will be addressed in the body of the Board's 
decision.

In March 2002, the veteran filed a claim for service 
connection for depression, claimed as secondary to service-
connected angioneurotic edema.  That claim was denied by 
rating action in July 2002.  The veteran perfected an appeal 
with respect to that decision in February 2003.  

In a December 2000 statement, the veteran sought an increased 
rating for angioneurotic edema.  He asserted that the 
disability had increased in severity and requested a VA 
examination.  Following VA examination in April 2001, the RO, 
in a May 2001 rating action, proposed to reduce the 
evaluation for angioneurotic edema from 10 percent disabling 
to zero percent disabling.  By a rating decision in November 
2001, the RO reduced the disability rating for angioneurotic 
edema to noncompensably (zero percent) disabling, effective 
February 1, 2002.  In February 2002, however, the RO restored 
the 10 percent rating for angioneurotic edema effective 
February 1, 2002.  The RO's decision was based on a finding 
of clear and unmistakable error in the November 2001 rating 
decision which reduced the disability evaluation to zero 
percent.  

Later in February 2002, the veteran was provided a SOC with 
respect to the increased rating issue.  The RO indicated that 
a rating in excess of 10 percent was not warranted and that 
the restoration of the 10 percent rating represented a full 
resolution of the veteran's appeal.  In March 2002, the 
veteran filed VA Form 9, Appeal to the Board of Veterans 
Appeals, wherein he stated that he "disagrees with the 
current evaluation of 10 percent for angioneurotic edema."  
Given the veteran's continued dissatisfaction with the 
assigned rating, the February 2002 RO decision, which left 
him at the level of disability where he was before, does not 
constitute a full grant of the benefits sought in regards to 
the increased rating claim which the veteran originally filed 
in December 2000.  The veteran's claim for increased rating 
for this condition accordingly remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded].


FINDINGS OF FACT

1.  An unappealed rating decision in January 1999 denied 
service connection for rheumatoid arthritis, to include as 
secondary to service-connected angioneurotic edema.  

2.  Evidence received since the January 1999 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1999 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 
(2003).

2.  New and material evidence has been received, and the 
claim for service connection for rheumatoid arthritis, to 
include as secondary to service-connected disability, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim for service connection for 
rheumatoid arthritis, to include as secondary to service-
connected angioneurotic edema.  

The veteran seeks entitlement to service connection for 
rheumatoid arthritis.  
He contends that his rheumatoid arthritis was either 
misdiagnosed as angioneurotic edema in service or is related 
to service-connected angioneurotic edema.  

As noted in the Introduction, the veteran's original claim 
was denied by the RO in a January 1999 rating decision.  
After the veteran requested that his claim be reopened, the 
RO denied the claim based on lack of new and material 
evidence.  More recently, however, the RO denied the claim on 
its merits.  However, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the claimant that may have been rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant].  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  The proper issue which 
is currently appeal is, therefore, whether new and material 
evidence has been received which is sufficient to reopen the 
previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims held in 
Quartuccio that the notice provisions of the VCAA apply to 
cases, such as this, in which a claimant seeks to reopen a 
previously denied claim.

Crucially, in August 2003 the RO sent the veteran a VCAA 
letter.  In that letter, the veteran was requested to provide 
specific information concerning his claim (see the August 21, 
2003 letter, pages 1-2).  The veteran was specifically 
instructed to "Send us any medical reports you have."  The 
RO further advised the veteran as to what evidence it would 
obtain and what evidence it was the veteran's responsibility 
to provide.  Based on this letter, the Board finds that the 
veteran was duly notified under 38 U.S.C. § 5103 and 
Quartuccio. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Pertinent Law and Regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim in December 2000, prior to that date, the 
earlier version of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

A review of the record reveals that the veteran's original 
claim for service connection for rheumatoid arthritis on a 
secondary basis was denied by the RO in a rating action in 
January 1999.  The following month, the veteran was advised 
of his procedural and appellate rights.  The decision became 
final when he did not complete an appeal of the determination 
within one year of notice thereof.  38 U.S.C.A. § 7105.  The 
veteran now seeks to reopen that claim.

The evidence of record at the time of the January 1999 rating 
decision included service medical records and private 
treatment records.  The denial of the claim was based on the 
fact that there was no evidence establishing a relationship 
between rheumatoid arthritis and the veteran's service-
connected angioneurotic edema.  

The Board has reviewed the evidence that has been received 
since the January 1999 rating decision.  Among the evidence 
is a June 2001 statement from Dr. S.S. wherein he states that 
the veteran's rheumatoid arthritis may be related to the 
angioneurotic edema.  An additional undated statement from 
Dr. S.S. suggests that the veteran's rheumatoid arthritis was 
probably misdiagnosed as angioneurotic edema in service.  

The Board finds that this evidence constitutes "new and 
material" evidence that allows the reopening of the veteran's 
claim.  Specifically, the Board finds that this evidence, 
which was not before the RO in 1999, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  In particular, the newly received evidence is 
strongly suggestive of a relationship between the claim 
rheumatoid arthritis and the service-connected angioneurotic 
edema .  Indeed, some of the evidence indicates that there 
may be only one disease entity present.  Thus, new and 
material evidence has been submitted and the claim of service 
connection for rheumatoid arthritis on a secondary basis is 
reopened. 


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for rheumatoid 
arthritis, to include as secondary to service-connected 
angioneurotic edema is granted, to this extent.

REMAND


As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.

Factual background

In August 1994, the RO granted service connection for 
angioneurotic edema, evaluated as 10 percent disabling from 
May 5, 1994.  The award was based, in part, on service 
medical records showing that the veteran first complained of 
a rash in November 1963 described as a generalized hive type 
rash.  He was hospitalized in March 1964 for the rash and 
diagnosed with angioneurotic edema, giant urticaria of the 
hands and face.  In September 1964, the diagnosed 
angioneurotic edema was said to manifest as swelling of the 
left arm and lips each night.  

Post-service VA and private medical records reflect treatment 
for multiple conditions, including rheumatoid arthritis, but 
not angioneurotic edema.  A VA examination in April 2001 
resulted in a diagnosis of rheumatoid arthritis.  Following a 
review of the claims file, the VA examiner opined that the 
rheumatoid arthritis was not related to or aggravated by the 
service-connected angioneurotic edema.  

The VA examiner noted that there was no evidence of 
hereditary angioneurotic edema.  The examiner stated that it 
appeared that the episodic swelling of the veteran's lips and 
periorbital areas was most likely a toxic reaction to Agent 
Orange.  However, that the record does not show, nor does the 
veteran contend, that he was exposed to Agent Orange in 
service.  He had active service during the Vietnam Era, but 
did not serve in Vietnam.  Therefore, exposure to Agent 
Orange is not presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2003).  

In an undated statement submitted in November 2001, Dr. S.S. 
indicated that there was a good possibility that the 
diagnosis of angioneurotic edema was erroneous.  Dr. S. 
stated that the veteran's disability should have originally 
been diagnosed as rheumatoid arthritis instead of 
angioneurotic edema.  In a November 2001 statement, Dr. J.L. 
reported treating the veteran for underlying rheumatoid 
arthritis.  Dr. L. indicated that nothing in the course of 
his treatment suggested a diagnosis of angioneurotic edema.  
This was reaffirmed by Dr. G.S. in a November 2001 statement.  

The veteran was afforded a VA orthopedic examination in 
August 2002.  The claims file was reviewed.  The diagnosis 
was rheumatoid arthritis.  The VA examiner concluded that the 
veteran did not have angioneurotic edema in 1964, but giant 
urticaria which was unrelated to his rheumatoid arthritis 
which he currently had.  

Reasons for remand

The recent medical evidence, which has been recapitulated 
above, is strongly suggestive that the veteran does not have 
angioneurotic edema, and that angioneurotic edema was 
misdiagnosed in service.  It appears that the RO acknowledged 
this to some extent in November 2001 when it reduced the 
assigned disability rating from 10 percent to noncompensably 
disabling, but then in February 2002 the RO found the 
November 2001 decision was clearly and unmistakably erroneous 
and reinstated the 10 percent disability rating for 
angioneurotic edema, notwithstanding recent competent medical 
evidence to the effect that it does not exist and indeed may 
never have existed.

There is also the matter of the relationship between the 
currently diagnosed rheumatoid arthritis and the 
angioneurotic edema which was diagnosed in service.  Some of 
the recent medical evidence suggests that this is one and the 
same disability; other medical evidence indicates that no 
relationship exists. 

In light of this conflicting and contradictory evidence, the 
premise for the remaining two issues on appeal may be faulty.  
That is, the issue of the veteran's entitlement to service 
connection for depression secondary to angioneurotic edema 
would fail in light of medical evidence that he does not have 
angioneurotic edema.  Moreover, the only specific evidence as 
to the etiology of the veteran's depression attributes it to 
the rheumatoid arthritis.  A February 2003 report from Dr. 
J.D., opines that the veteran's depression is due to chronic 
pain from rheumatoid arthritis; an April 2003 VA examiner 
also opined that the veteran's depression was as likely as 
not due to his chronic pain and to his hopelessness about his 
medical condition of rheumatoid arthritis.  

Given these opinions, the Board is deferring adjudication of 
this claim pending the resolution of the claim for service 
connection for rheumatoid arthritis.  The Board finds that 
these issues are "inextricably intertwined".  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].

A similar problem exists with respect to the veteran's claim 
of entitlement to an increased disability rating for 
angioneurotic edema.  As noted above, the medical evidence of 
record raises the question of whether the veteran currently 
has or ever had angioneurotic edema.  Therefore, the Board is 
also deferring adjudication of this claim pending the 
resolution of the claim for service connection for rheumatoid 
arthritis.  

Given the rather unusual circumstances which are present in 
this case, the Board believes that the medical evidence 
should be carefully evaluated to determine the whether the 
veteran was incorrectly diagnosed as having angioneurotic 
edema during service, and if so whether service connection 
should instead have been granted for rheumatoid arthritis.  
The Board observes that service connection for angioneurotic 
edema is not protected.  See 38 C.F.R. § 3.951(b) (2003). 
The outcome of the remaining two issues on appeal obviously 
hinges on the answers to these questions, and they, too, 
should be revisited.
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should forward the veteran's VA 
claims folder to a physician.  The 
reviewing physician should review the 
entire claims file, with specific 
attention to the medical opinions noted 
above [by Drs. S.S., J.L. and G.S. and 
the April 2001 and August 2002 VA 
examiners], and provide opinions in 
response to the following questions :

(a) Does the veteran currently have 
angioneurotic edema?  Did he ever have 
angioneurotic edema?

(b)  Does the veteran currently have 
rheumatoid arthritis?  If so, was the 
veteran's rheumatoid arthritis 
misdiagnosed as angioneurotic edema in 
service?  
What is the relationship, if any, between 
rheumatoid arthritis and angioneurotic 
edema?  

(c) If the veteran is found to currently 
have rheumatoid arthritis, is it as 
likely as not that the veteran's 
rheumatoid arthritis started in service 
or is otherwise related to his service?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If the reviewing physician 
deems further examination and./or 
diagnostic testing of the veteran to be 
necessary, this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA claims 
folder. 

2.  Thereafter, VBA should readjudicate 
the claims.  If necessary, given the 
state of the evidence, VBA should 
consider redenomination the service-
connected angioneurotic edema to 
accurately reflect the actual current 
disability.  The claim of entitlement to 
service connection for depression 
secondary to the currently service-
connected angioneurotic edema and the 
claim of entitlement to an increased 
rating for the currently service 
connected angioneurotic edema should be 
readjudicated in light of the evidence 
then of record.      

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and be given appropriate opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



